               Case 2:18-cr-00448-DMG Document 178 Filed 08/07/20 Page 1 of 5 Page ID #:1722
                                        United States District Court                   JS-3
                                       Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.               CR 18-448(A)-DMG

Defendant      CG ROXANE, LLC                                               Social Security No. N           O     N     E
      Crystal Geyser Roxane Water Company, LLC;
                                                                            (Last 4 digits)
akas: Crystal Geyser

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY    YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.       AUG      5      2020


 COUNSEL                                                                Jeffrey E. Tsai, Retained.
                                                                             (Name of Counsel)

     PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                 NOT
                                                                                                                CONTENDERE             GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Unlawful Storage of Hazardous Waste in violation of Title 42 U.S.C. § 6928(d)(2) as charged in Count 1 of the First
          Superseding Information; and Unlawful Transportation of Hazardous Material in violation of Title 49 U.S.C. § 5124 and
          Title 18 U.S.C. § 2(b) as charged in Count 2 of the First Superseding Information.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby placed on
  ORDER   PROBATION for a term of: THREE (3) YEARS. This term consists of three years on each of Counts 1 and 2 of the First
          Superseding Information, all such terms to run CONCURRENTLY.

       Pursuant to 18 U.S.C. § 3013, it is ordered that the defendant shall pay to the United States a special assessment of $800, which is due
immediately.

        It is ordered that the defendant shall pay to the United States a total fine of $5,000,000, consisting of the following: Count 1, a fine of
$2,500,000; and Count 2, a fine of $2,500,000. The total fine shall bear interest as provided by law.

         The fine shall be paid in full within two weeks from the date of this Judgment.

         Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. § 3612(g).

        Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, CG Roxane, LLC is hereby placed
on PROBATION on Counts 1 and 2 of the First Superseding Information for a term of THREE YEARS. This term consists of three years on
each of Counts 1 and 2 of the First Superseding Information, all such terms to run CONCURRENTLY under the following terms and
conditions:

        1.     As General Order 20-04 applies only to individuals and not corporate defendants, the language derived from that Order pre-printed
               in this Judgment is deemed deleted.

        2.     During the period of community supervision, the defendant shall pay the special assessment and fine in accordance with this
               Judgment’s orders pertaining to such payment.

        3.     The defendant shall develop, implement, and maintain a comprehensive environmental compliance program for compliance with
               the Resource Conservation and Recovery Act (RCRA) and the Hazardous Materials Transportation Act (HMTA) for its facility in
               Olancha, California. The compliance program, which shall be developed within 90 calendar days and implemented within 180
               calendar days from the date the defendant is sentenced, shall include the defendant’s retention of a qualified and experienced third-
               party environmental compliance auditor (the Environmental Auditor) that is not affiliated with the defendant, to conduct audits
               annually of the defendant’s Olancha facility. The audits shall not take longer than approximately one week per site; however, the
               auditor may take additional time as reasonably necessary. The defendant will fully cooperate in these audits, including promptly
CR-104 (docx 10/15)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 1 of 5
             Case 2:18-cr-00448-DMG Document 178 Filed 08/07/20 Page 2 of 5 Page ID #:1723

USA vs.      CG ROXANE, LLC                                                   Docket No.:     CR 18-448(A)-DMG

             providing access to its facilities, employees, and documentation. The Environmental Auditor shall promptly provide a
             comprehensive written report of each audit to the defendant, the United States Attorney’s Office (USAO), and the United States
             Probation Officer, and the Environmental Auditor shall cooperate fully in responding to questions from the defendant, the
             Probation Officer, or the USAO regarding its audits and/or written reports. To the extent that the Environmental Auditor identifies
             any violations that do not constitute criminal violation, or the need for compliance enhancements, the defendant shall have 30 days
             to cure such violations.

        4.   The defendant shall not commit any violation of federal, state, or local law or ordinance, including but not limited to RCRA and
             HMTA provisions.

        5.   The defendant shall provide the Probation Officer access to any requested financial information.

        6.   Within 30 days of the date of the sentencing hearing, the defendant shall designate an official of the organization to act as the
             organization’s representative and to be the primary contact with the Probation Officer.

        7.   The defendant shall notify the Court, through the Probation Officer, and the USAO promptly upon learning of: (1) any material
             adverse change in its business or financial condition or prospects; (2) the commencement of any bankruptcy proceeding or criminal
             prosecution against the defendant; or (3) the commencement of any major civil litigation, administrative proceedings, or any
             investigation or formal inquiry by government authorities regarding the defendant that impacts the defendant’s ability to perform
             any conditions of probation. The defendant shall answer truthfully all inquiries by the Probation Officer and follow the instructions
             of the Probation Officer.

        8.   The defendant shall notify the USAO and the Probation Officer of any change in its principal business or mailing address, ten days
             prior to such change or within 72 hours if advance notice is not possible.

        9.   The defendant shall permit a Probation Officer to visit any of the defendant’s locations.

        10. The defendant shall report to the Probation Officer as directed and shall submit a truthful and complete written report within the
            first five days of each month.

        11. The defendant shall provide reasonably prompt notice to the Probation Officer and USAO of any intent to sell of the defendant,
            change in the defendant’s name, merger of the defendant with another business entity, or otherwise any changes to the defendant’s
            organizational structure that impact the defendant’s ability to perform any conditions of probation.

        12. The defendant shall make periodic submissions to the Court or Probation Officer, at intervals specified by the Court, (A) reporting
            on the defendant’s financial condition and results of business operations; and (B) reporting on the defendant’s organization’s
            progress in implementing the comprehensive environmental compliance program. Among other things, reports under
            subparagraph (B) shall disclose any criminal prosecution, civil litigation, or administrative proceeding commenced against the
            defendant, or any investigation or formal inquiry by governmental authorities of which the defendant learned since its last report.

        13. The defendant shall submit to (A) a reasonable number of regular or unannounced examinations of its books and records at
            appropriate business premises by the Probation Officer or experts engaged by the Court; and (B) interrogation of knowledgeable
            individuals within the organization. Compensation to and costs of any experts engaged by the Court shall be paid by the
            defendant.

        14. The defendant shall apply all monies received from income tax refunds to the outstanding Court-ordered financial obligation. In
            addition, the defendant shall apply all monies received from judgments and any other anticipated or unexpected financial gains to
            the outstanding Court-ordered financial obligation.

          The Court dismisses all remaining counts of the underlying indictment as to this defendant.

          The Court informs the defendant of his right to appeal.




CR-104 (docx 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 2 of 5
             Case 2:18-cr-00448-DMG Document 178 Filed 08/07/20 Page 3 of 5 Page ID #:1724

USA vs.     CG ROXANE, LLC                                                            Docket No.:     CR 18-448(A)-DMG


In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
supervision for a violation occurring during the supervision period.




           August 7, 2020
           Date                                                         Dolly M. Gee, United States District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                        Clerk, U.S. District Court




           August 7, 2020                                        By     /s/ Kane Tien
           Filed Date                                                   Deputy Clerk



The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                              STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                              While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal, state, or local              9.     The defendant must not knowingly associate with any persons
     crime;                                                                             engaged in criminal activity and must not knowingly associate with
2.   The defendant must report to the probation office in the federal                   any person convicted of a felony unless granted permission to do so
     judicial district of residence within 72 hours of imposition of a                  by the probation officer. This condition will not apply to intimate
     sentence of probation or release from imprisonment, unless                         family members, unless the court has completed an individualized
     otherwise directed by the probation officer;                                       review and has determined that the restriction is necessary for
3.   The defendant must report to the probation office as instructed by                 protection of the community or rehabilitation;
     the court or probation officer;                                             10.    The defendant must refrain from excessive use of alcohol and must
4.   The defendant must not knowingly leave the judicial district                       not purchase, possess, use, distribute, or administer any narcotic or
     without first receiving the permission of the court or probation                   other controlled substance, or any paraphernalia related to such
     officer;                                                                           substances, except as prescribed by a physician;
5.   The defendant must answer truthfully the inquiries of the probation         11.    The defendant must notify the probation officer within 72 hours of
     officer, unless legitimately asserting his or her Fifth Amendment                  being arrested or questioned by a law enforcement officer;
     right against self-incrimination as to new criminal conduct;                12.    For felony cases, the defendant must not possess a firearm,
6.   The defendant must reside at a location approved by the probation                  ammunition, destructive device, or any other dangerous weapon;
     officer and must notify the probation officer at least 10 days before       13.    The defendant must not act or enter into any agreement with a law
     any anticipated change or within 72 hours of an unanticipated                      enforcement agency to act as an informant or source without the
     change in residence or persons living in defendant’s residence;                    permission of the court;
7.   The defendant must permit the probation officer to contact him or           14.    As directed by the probation officer, the defendant must notify
     her at any time at home or elsewhere and must permit confiscation                  specific persons and organizations of specific risks posed by the
     of any contraband prohibited by law or the terms of supervision                    defendant to those persons and organizations and must permit the
     and observed in plain view by the probation officer;                               probation officer to confirm the defendant’s compliance with such
8.   The defendant must work at a lawful occupation unless excused by                   requirement and to make such notifications;
     the probation officer for schooling, training, or other acceptable          15.    The defendant must follow the instructions of the probation officer
     reasons and must notify the probation officer at least ten days                    to implement the orders of the court, afford adequate deterrence
     before any change in employment or within 72 hours of an                           from criminal conduct, protect the public from further crimes of the
     unanticipated change;                                                              defendant; and provide the defendant with needed educational or
                                                                                        vocational training, medical care, or other correctional treatment in
                                                                                        the most effective manner.




CR-104 (docx 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                             Page 3 of 5
             Case 2:18-cr-00448-DMG Document 178 Filed 08/07/20 Page 4 of 5 Page ID #:1725

USA vs.     CG ROXANE, LLC                                                       Docket No.:     CR 18-448(A)-DMG



 X The defendant will also comply with the following special conditions (set forth below).

          STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be
subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not
applicable for offenses completed before April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18
U.S.C. § 3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

          CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

         As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial
statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply
for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
including any business accounts, must be disclosed to the Probation Officer upon request.

        The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 4 of 5
             Case 2:18-cr-00448-DMG Document 178 Filed 08/07/20 Page 5 of 5 Page ID #:1726

USA vs.     CG ROXANE, LLC                                                     Docket No.:        CR 18-448(A)-DMG



                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date




CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
